Exhibit 10.3

CONSENT AND WAIVER PURSUANT TO

HORSE ASSOCIATION AGREEMENT

This Consent and Waiver pursuant to the Horse Association Agreement, (as defined
below) (“Consent”) is entered into this 1st day of June, 2020 by the Minnesota
Horsemen’s Benevolent and Protective Association (“MHBPA”).

RECITALS

WHEREAS, MHBPA, together with the  Minnesota Thoroughbred Association (“MTA”)
and the Minnesota Quarter Horse Racing Association (“MQHRA”), (together, the
“Horse Associations”),  entered into the Horse Association Agreement dated as of
June 4, 2012, by and among the Horse Associations,  Canterbury Park Holding
Corporation (“CPHC”), and the Shakopee Mdewakanton Sioux Community (“SMSC”)
(“Horse Association Agreement”);

WHEREAS, the Equine Development Coalition of Minnesota (“EDCOM”) was a party to
the original Horse Association Agreement, but no longer exists;

WHEREAS, concurrently with the execution of the Horse Association Agreement,
CPHC and SMSC entered into the Cooperative Marketing Agreement dated as of June
4, 2012 (“CMA”);

WHEREAS, under Section 1.1 of the Horse Association Agreement, the Horse
Associations agreed that except as expressly set forth in the Horse Association
Agreement, CPHC and SMSC could amend, modify, terminate,  renew or waive the
terms of the CMA, without the consent of the Horse Associations;

WHEREAS, Section 1.1(1) of the  Horse Association Agreement requires the consent
of the MHBPA if the CMA is amended to decrease the Annual Purse Enhancement by
10% or more;

WHEREAS, under Section 1.3 of the  Horse Association Agreement, the  MHBPA
agreed to waive the 125-day requirement for live racing days conducted by CPHC,
provided that there were at least 65 days of live racing each year beginning in
2013;

WHEREAS, as a result of the COVID-19 pandemic and other events, the CPHC and
SMSC desire to amend the CMA by the Fifth Amendment to Cooperative Marketing
Agreement (as defined below);

WHEREAS, CPHC and SMSC have requested that MHBPA consent to the Fifth Amendment
and waive the 125-day requirement for live racing days conducted by CPHC so that
CPHC can proceed to conduct a shorter live racing season in 2020;

NOW, THEREFORE, in consideration of the above premises, for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, MHBPA agrees  as
follows:










 

ARTICLE I

Consent and Waiver

Section 1.1.          Cooperative Marketing Agreement Amendment.  MHBPA hereby
 acknowledges  and consents to the Fifth Amendment to Cooperative Marketing
Agreement between CPHC and SMSC entered into on the 1st day of June 2020 (the
“Fifth Amendment”).

Section 1.2.          Waiver by MHBPA.  MHBPA hereby waives the 125-day
requirement for live racing days conducted by CPHC,  with no minimum number of
live racing days required in 2020, provided that there are at least 65 live
racing days each year beginning in 2021.

Section 1.3.          Consent by MHBPA.  Pursuant to Section 1.1(1) of the Horse
Association Agreement, MHBPA hereby consents  to the reduction in the Annual
Purse Enhancement for the Year 2020 pursuant to the provisions of Section 2.1
(f) of the Fifth Amendment.

ARTICLE II

Miscellaneous

Section 2.1.          Conditions to Effectiveness. This Consent will be
effective, and will be of no force or effect prior to, the New Effective Date
(as defined in the Fifth Amendment).

Section 2.2.          Governing Terms.  This Consent is governed by the terms of
Article VII of the CMA, which are hereby incorporated into this Consent.

 










 

IN WITNESS WHEREOF, the MHBPA has executed this Consent effective as of the date
first written above.

Minnesota Horsemen’s Benevolent and Protective Association

 

 

/s/ Scott Rake

 

By: Scott Rake

 

Its: President

 

 



